i               OFFICE     OF THE ATTORNEY           GENERAL   OF TEXAS
0
                                            AUSTIN




    Honorable Iiiohar4      f,    Stovall
    DilldOt   kttO?Iley
    floyda   , Terra

    Dear sir:




                   “ilea         glro   mr yo
         Or llotthe Floydada Indepe
         haviry loqulred
         in the oohool di                                                Tar
    i!   Do.4 dat.4 the 6                                         oan roll an4
         oonvey such pra                                        ten oonaent
         of tbe    other    t                                  em than the




                                                 re am toll0wa:   Suit was
                                                  n Flay4 County, Texae In




         8x14 an adjudged value of 3700.00    wa6 plaoed by the
         court upon eaid property;   tbereatter   alp Order 0r Sile
         waa lssua4 and the 6bsrlff,    artor advertleing   said prop-
         erty aa required  by law, eol4 8814 prWerty at publio       _
         aale to the Ploydade           Independent    Bohool Distrlot   for
         itself and the other           tarlng unlta    Involved  for the eu
~06. Rlobar4      f.   Stovall,   p. e



     oi 6700.00,    being the adjudged vrlue plaoed upon
     #aid- property    by the oourt, and thareatter  exe-
     cuted a Sheritf'a     Dee4 to the said Ploydade Inde-
     pendenf LZoRool District.
            C8eOtion 9 of Artlole    7345b R.C.3, provIdea that
    where property la bI4 In and held by the taxing unit
     purohaaing HP. for the uae aaS benefit         of itself     en4
    all Oi tha k~fng     units whloh were partlea      to the
    suit,    tb property   ah11 not be a014 by the tuti            u&it
    purOb%iaring MIZIOior lea8 then the ad&V&e4 value of t&e
    amount Of the judgnrsnt, ehlohever       Ia lower, wIthout the
    written    oonaeot ol all taxing    unit8 whioh have been
    found to here tax lleaa agalnat       tha propert         Sal4
    article    Surther pravldea   thet oonaent In be i;; li of th6
    State oi Texas may be .gIven by the Couaty Tax Colleotor
    of the Ocunty in whIoh the propsrty        la looatd.

          “In thla pertioular   ease, all tba taxing units me
    dealrtur   or 8elUng    the property and ~111 give their
    written oonarat to the Ploydade ln46gendent       Sohool
    Dirtrlot    to eel1 the property,   an4 they woul4 1Ike to
    roll the property without      the neeeaalty of reedvertla-
    lng, ma provided in tke aeoond panmaph        of EieOtIQn 9
    of Artiole    734fib, R. 0. S.
            “Art1018 e775, 8. C. S., provldea aa followa:
    *Any houaea er landa ha14 la tru8t by any oitp or town
    for pub110 tree aohool purpoaaa mey be mold tar the
    purpose of invetting       In more oonvenlent   axid dealreble
    school property, with the conaent OS the Stat6 Boati,
    by the board oS truateea       of such oity or town; and,
    in auoh oaee, the preeldent        ot the aohool bear4 ah11
    exeoute hi8 deed to the puroheaer for the eeme re-
       olting   the resolution    0r the State Boar4 giviag      cou-
    aant thereto end tha reaolutlon        or the board of truateaa
    authorlzlng     auob 8al9.*
          *The opinion of the $1 Pa60 Court OS Civil Appeal.
    in tag case or R. B. spenoer and Company va. Brown, et
    e1 lgg s. w. 1179, would Indicate   that the Qomeut of
    th; State Board would be neoessarp.
             qr  there ie my further   Information   YOU desire
    before     giving JOUS OpfIIiOn On the  meter,   plea@*  ht     me
    bow      an& I shall be glad to fumiah     aam.*
                                                                           435



     l,,n.Richard F. Stovall, p. 3


              - In our Opinion, the Floydrda hIdependentaehool PI.-’
    trlot la*ysell the property in question at private      aale for leaa
    ttun the ldtudted oalus thereor    or th0 amount or th0 judment
    a,plnrt th6 Propssty in said suit, whlobever     is lower, with the
    written Oonfmtt Of all. taring unlta wbloh In aatd judmnt       bara
    born found to hOv0 tax lien8 ap,ainrt   auoh property,   mad the oOn-
    nnt of the State Board of Sduoatlon     lp uaneOe#aOry.
                Tba Opinion of the fl Faso Cam-t cf Civil Apwa1.r 1~~
    forred to in Yoer letter   deals with property whloh bad lOtuelly
    boon used   by the60h001 dirtrIOt   ror aohool    urpoaea.    on the
     otherband the Ploydada Independent Sohool DPatrlot        haa lOquire4
    this RropOrtY, not aa an investment     for the purpose OS ualllgthe
    PrOpOrtY a@ a eahool,   but aa a ate9 ln the oolleotlon      OS tax00
    on rid prowsty.     A kxbg     unit buying in property lt 0 tax
    ralo oonduote4 under the authority     of Art&o&e 7sdSb Revi.
    Clvll Statutes, ho148 such propsrty     “10 trust rOr ail taxiag
    units adjudge4 to have lien0 on the game. . . .-        Yaxla Independ -
    ent Sohool Di5triOt vs. City of X8x10, 138 S.#.      (#id) 118, lgl
    (mmm. or hP9.j. C188rly.     w0 think,   property  loqulnd by a tu-
    lng unlt under a014 ArtIOlo 7SISb la mt *hOuaaa or lOuda he14
    i8 trurt by my oity or town for publlo free #ohool pafpoaea,”
    aa oontenplatadby Artiole    g778, R. C. E. Sal4 statute       not be-
    ln4 lppllccrble, the ooaaOnt OS the State Board of Xduoatlon la
    not require4 to mke the p r o p o r ed
                                         lOle vall4.

                The thlr4  jmrOgraph ot your letter above quote4 eon-
    talaaan aualyaIa     of the flrst paragraph or Seotion   9, Art1018
    9345b, R. C. 6.    The leoond paragraph of ul4   Seotion   9 prwi4ea
    in part aa follower
               rProvIde4 that if sale baa not been lllade by luoh
        purohalng     t0x1ng unit berore 01x months aftor the Co-
        dsaptlon period provided        in ~eotlon    18 hereof he8 es-
        pired,   It shall    thereerter   be tbo duty or the Sherlrf
        upon written     request fkm any taxin        unit who ha@ ob-
        tafned a-JudgEtaRt In raid eutt,         to a011 said Proprrtl
        at pubiio outory to the bigheat          bidder ror 0O.b at th0
        prinoipalentranoe of the courthouse in the OuutY
        wherein tb bad 2188 after e;lvlngnotICe or salr 113
        the EynnOr now premribed         for rale of real offtat*under
        lxeoution.*
                do not oonstrue
             ,;y;o              the quoted portion
                                            .-_-. of %etiOn 0 a*
    mki,% a eb.rlrf*r,aale the otiy sale metbaa aval.lahle*uh*e'




3
soa.   Riobard    F. :;tovall,     p. 4


qu~nf to the pecsags          of the    sir  math8       after the red~ptloa         peri-
od.    The   tiring     units   am   at111   at    liberty    to  lffaat  a   private
~10 under the written consent, protlnlon                    OS the first     paragraph
of Sootion 9.         Tb a lviolent lntoat      oi the le65rlnturo         in adding
the rheriff*r       aale proririon        was to afford raliaf         rhon taring
&tr     dsht      be unable to agree with one mothor                on a aa10 prloo.
maofore.        althaqgh    over four years bare pasrod llnoe the fore-
olorare #ala, 8 rheriff*a            8ale 18 unnooemary,           sad the property
m, be mold ot private            -10    under tbo oondltiona          met out in the
ffrrt   paragnph        of 3eotlon    9.    AS earlier       OpinlOa from thlm
t#fioo,   Ho.    04078,     uopy of uhloh ie ln6losuI,             rapport8 tbl8
oomlu8lon.
            Aooordlagly      ny bold that under tba fmats rtatd     In our
lottor,   the Flofladm Inaependeat        :Gobool M#trlot,’ with the ur I ttan
ooasant   of tbo other taxing uaits involvo& may so11 rib          prop-
erty et   private   lle    et the prior indloatd,      and wlthcut the oon-
I@ Of     the Stat*    Board   Of 8dUOatiOn.

                                                   Your0 vary      truly


                                            A'B'Oii?4XYIEliZRALOFTZXAS




Rolorun